Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 9,610,731; 9,469,075; 10,470,912 and 10,675,855 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for manufacturing a custom wearable and/or implantable medical device having a model generation component by which a health care provider makes a model of a body part of a patient with which the custom wearable and/or implantable medical device is to be used; and a custom wearable and/or implantable medical device manufacturing component including: a scanner that obtains surface contour data corresponding to a contour of at least one surface of the body part from the model; a processing element that applies the surface contour data to a digital device model to define a custom digital device model; and an additive manufacturing system that uses the custom digital device model to fabricate the custom wearable and/or implantable medical device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 8, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for manufacturing a custom wearable and/or implantable medical device having a scanner that obtains surface contour data corresponding to a contour of at least one surface of a body part of a patient; a processing element that applies the surface contour data to a digital device model to define a custom digital device model; and an additive manufacturing system that uses the custom digital device model and selectively uses a plurality of different materials to fabricate the custom wearable and/or implantable medical device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 12, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a system for manufacturing a custom wearable and/or implantable medical device having a physical model generation component by which a health care provider makes a physical model of a body part of a patient; and a custom wearable and/or implantable medical device manufacturing component including: a scanner that obtains surface contour data corresponding to a contour of at least one surface of the body part from the physical model; a processing element that applies the surface contour data to a digital device model to define a custom digital device model; and an additive manufacturing system that uses the custom digital device model to fabricate the custom wearable and/or implantable medical device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786